DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending and under examination in this Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is drawn to A method of treating a viral outbreak by vaccinating individuals at risk of infection with a liposomal vaccine comprising a) multiple immunostimulatory agents (agonists) incorporated in a liposome; and wherein said agonists are poly IC or poly ICLC, ssRNA, CpG-ODN, and MPL-A.and optionally b) a viral antigen.
Claim 5 is drawn to a method of treating a pandemic or to protect against a recurrence of the pandemic by instituting a vaccination program wherein each person receives an initial liposomal vaccine composed of multiple agonists combined with a viral antigen; and later receives a booster injection of the liposomal vaccine mixed with an FDA approved adjuvant; and wherein said adjuvant is alum, or incomplete Freund's adjuvant, or MF59, or a known FDA approved adjuvant.
Claims are rejected because they recite “treating a pandemic” and “treating viral outbreak”. Claims are rejected because the recitation of “treating” is typically used, by the ordinary artisan, in relation to a disease, infection of medical condition in a person or an animal. The metes and bounds of “treating a pandemic” and “treating viral outbreak” cannot be determined. Applicant is suggested to amend the claims to recite “treating or preventing a viral infection in an individual comprising administering multiple immunostimulatory agents incorporated in a liposome; and wherein said agents are poly IC or poly ICLC, ssRNA, CpG-ODN, and MPL-A and optionally b) a viral antigen and, wherein the viral infection is caused by a virus that causes viral outbreak that may lead to a pandemic.” Alternatively, Applicant may amend the claims to recite “A method of mitigating a viral outbreak or pandemic”.
Additionally, the recitation of (agonist) in claim 1 in parenthesis is indefinite as the parenthesis implies that the agonist may be optional. Claim 1 further refers to “said agonist” to further define its species. Applicant should delete the recitation of “(agonist) and recite “said agents, wherein the agents are agonists selected from the group consisting of…”. 
Corrections are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US Patent Application Publication US 2015/0328305).
Smith discloses a method of treating a viral outbreak and/or pandemic comprising vaccinating individuals with a liposomal vaccine comprising multiple immunostimulatory agents incorporated into a liposome, wherein the agents are poly IC, poly ICLC, ssRNA, CpG-ODN, and MPL-A and an antigen (see claims 1-19), paragraphs [0014], [0017], [0018], [0039-0042] and [0063]). Smith disclose an antigen from a virus that causes a pandemic such as an influenza virus (see paragraphs [0057-0062]). Smith discloses a booster/second injection of the vaccine (see claims 1-5 and paragraph [0019]). Smith discloses alum adjuvant (see paragraph [0015]).
Thus, by this disclosure Smith anticipates the present claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 14/812,114.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a method of treating a viral outbreak and/or pandemic comprising vaccinating individuals with a liposomal vaccine comprising multiple immunostimulatory agents incorporated into a liposome, wherein the agents are poly IC, poly ICLC, ssRNA, CpG-ODN, and MPL-A and an antigen and the claims of the copending Application 14/812,114 are drawn to A method of inducing a protective or therapeutic immune response to influenza in an individual in need thereof comprising: administering one or more univalent immunogenic compositions to the individual, wherein a univalent immunogenic composition comprises (i) an isolated influenza virus antigen, and (ii) a polynucleotide; each bound to the surface of, or contained within, a nanoparticle, or each contained within a liposome; thereby inducing a protective or therapeutic immune response to influenza in the individual, wherein the polynucleotide is polyinosinic-polycytidylic acid (poly-IC) or polyinosinic-polycytidylic acid-poly-L-lysine (poly-ICLC).
The present clams are obvious over the claims of the copending application because they are both drawn to the same method of inducing an immune response in an individual comprising administering a viral antigen and an adjuvant in a liposome. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent references
Christensen (WO 2010/054654) discloses compositions comprising viral antigens, poly IC and liposomes.  
Mansour et al. (US Patent US 10,105,435) discloses compositions comprising viral antigens, poly IC and liposomes.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648